Potter, Chief Justice.
This cause was brought in this court by petition in error filed July 23, 1906. At the April term, 1907, no briefs- appearing on file, an order was entered to show cause why the cause should not be dismissed. Thereafter, April 22, 1907, a written statement of counsel for plaintiff in error was filed in response to said order, to the effect that the failure to file and serve briefs had occurred through the neglect of the district court stenographer to furnish a transcript of the evidence for incorporation in a bill of exceptions. On June 26, 1907, plaintiff in error filed briefs in the office of the clerk, and July 1, 1907, a paper purporting to be a bill of exceptions was also filed. Several other original papers, with the journal entries, had been sent to' this court and filed July 31, 1906.
Several objections are urged to-the bill of exceptions, but it is not necessary to consider them. The cause must be dismissed for the failure to comply with the rules as to briefs. The inability to obtain the evidence so as to make *141up a bill and have it allowed within the period, prescribed for filing and serving briefs might have been good cause for an extension of time; and indeed we have extended the time on that ground in other cases, where the party was not in fault. But it does not appear that any application for such an extension was made in this case. Instead of filing the briefs within sixty days after filing the petition in error, as required by the rules, the plaintiff in error permitted eleven months to elapse, without either filing or serving briefs, or applying for an extension of time therefor.
The motion, to dismiss will be granted.
Beard, J., and Scott, J., concur.